Title: To Thomas Jefferson from the Delaware Baptist Association, 26 June 1801
From: Delaware Baptist Association
To: Jefferson, Thomas


               
                  Friend and Fellow Citizen,
                  Wilmington (Del.)June 26th. 1801.
               
               With emotions of Gratitude to the Almighty Ruler of the Universe, who manageth the affairs of the Terrestrial Globe, and under whose divine Auspices we taste the sweets of that liberty which thousands are destitute of, we lift up our hearts, and render the Tribute of Thankfulness to him who hath indulged us with worshiping according to the sacred Scriptures and the dictates of our Consciences, and none to make us afraid.
               We not only think it our duty to obey those who rule the affairs of Government according to Justice and Equity, but, also, to pray for them, that God would give unto every one the spirit of his respective Station.
               Accept, Sir, our Congratulation on your appointment to the chief Magistracy of the Nation.— While we view the happy Consequences of the American Revolution,— (viz.) Liberty—Peace—equality of Birth—the destruction of created Titles—emancipation from brittish Tyrany—from establishment of ecclesiastical Dignities, and the preponderance of one Society over another, we unitedly adore the great Jehovah, for his kindness in confering on us such inestimable Priveledges.
               May you, dear Sir, long continue to preside over the People thus Happy!—And may the God of Battle, who hath granted us the victory over our Enemies, who presideth over all worlds, preside over you.—May his munificent hand cover your head, and his counsel guide your heart in all those difficulties, which, by your exalted Station, you are naturally involved.—And when, like the grand Luminary of the Day, you shall have finished your course of service in this Stage of Action, may your immortal Spirit soar aloft into the heavenly world of unremitting Felicity.
               Signed by order of the Association.
               
                  J. Flood Moderator
                  J. Boggs Jun. Clk
               
            